Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court

                                  November 24, 2015               (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Anthony Whitney Norman
              v. Texas
              No. 15-7116
              (Your No. WR-76, 389-08)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
November 17, 2015 and placed on the docket November 24, 2015 as No. 15-7116.




                                         Sincerely,

                                         Scott S. Harris, Clerk
                                           ott».


                                         by

                                         Redmond K. Barnes
                                         Case Analyst




                                                                          RECEIVED IN
                                                                  COURT OF CRIMINAL APPEALS

                                                                            DEC 01 2015

                                                                       AbelAcosta5Clerk